Citation Nr: 1415449	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel












INTRODUCTION

The Veteran served on active duty from April 1981 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the Veteran requested a Board Hearing in October 2009.  In correspondence in May 2010, the Veteran withdrew his request for a hearing.  The request for a Board Hearing is therefore withdrawn.  38 C.F.R. § 20.704(e) (2013).

In July 2011, the Board remanded the issue listed on the title page for further development, at which time the Veteran's appointed representative was Lauren Murphy, an accredited agent.  In August 2011, Ms. Murphy issued formal motion to withdrawal as the Veteran's agent in compliance with 38 C.F.R. § 14.631 (2013).  The appeal had been certified to the Board and was in a remand status, and the motion did not provide good cause.  See 38 C.F.R. § 20.608 (2013).  However, in correspondence received in April 2010, the Veteran acknowledged the withdrawal of his former representative, and the Veteran has not since appointed another representative.  As the Veteran did not object to the withdrawal, the Board finds that there was mutual agreement to end the representation and that there was no prejudice to the Veteran.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Additional development is in order before a determination can be made on the Veteran's hearing loss claim.

In the Board's July 2011 remand, it was noted that during service the Veteran worked as a mechanic, a position which presumably involved some exposure to loud noises.  The Veteran has asserted that his hearing loss is due to in-service noise exposure from performing his duties as a mechanic, mortar fire, and from an accident where he was jammed between a deck and a motor.  See statements dated December 2005 and January 2008.  The record at that time included statements from the Veteran's sister and wife contending that he experienced hearing loss after service.  Additionally, the record included a positive nexus opinion regarding the etiology of the Veteran's hearing in the form of an April 2007 audiology consultation note from the Mountain Home VA Medical Center.  However, as the report did not include individual frequency threshold acuity results necessary to determine if the Veteran's disorder met the VA criteria for disability, the Board was unable to rely on such opinion and the Board directed that the Veteran be afforded a VA nexus examination.

In correspondence from the Veteran dated in February 2012 and received by the RO in April 2012, the Veteran provided additional copies of the VA audiometric examination in April 2007 that included pure tone threshold and speech recognition data.  He also submitted copies of a VA audiometric examination performed in February 2012. 

As directed in the Board's remand, in June 2013, the Veteran underwent a VA examination to assess the nature and etiology of his bilateral hearing loss.  After examining the Veteran and diagnosing him with bilateral hearing loss, the examiner found that such was not related to service.  He reasoned, "[VA previously denied the Veteran's hearing loss claim] in 2009 based on a lack of evidence substantiation a nexus between his hearing loss and military noise exposure.  This examiner found no new evidence to establish a connection between the veteran's present hearing loss and his service in the Army from 1981 to 1984."

The Board finds this rationale insufficient, as the examiner formed his opinion based on a search for new evidence rather than a review of the entire file with consideration of the Veteran's in-service noise exposure, medical history, lay statements of a continuity of symptoms, or the favorable April 2007 opinion of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

While on remand, the AMC should also obtain current VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Return the claims file to the VA examiner who conducted the Veteran's June 2013 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the addendum opinion that the claims folder and the Remand have been reviewed.  If the June 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the claims file, the examiner should offer an opinion on the following:

Whether it is at least as likely as not (50 percent possibility or greater) that any diagnosed hearing loss is related to any aspect of service.  A complete written rationale for any opinion expressed must be provided. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include:  1) the Veteran's assertions that his hearing loss is due to in-service noise exposure from performing his duties as a mechanic, mortar fire, and from an accident where he was jammed between a deck and a motor; 2) statements from the Veteran's sister and wife contending that he experienced hearing loss after service; and 3) the positive nexus opinion regarding the etiology of the Veteran's hearing from an April 2007 Mountain Home VA Medical Center audiology consultation note.

For the purposes of this remand, the examiner should accept as true the Veteran's statements regarding his in-service noise exposure and injury, as well as the statements from his sister and wife.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained. That is, the examiner must specifically explain why the cause of any diagnosed hearing loss is unknowable. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


